


116 HR 7281 IH: Dismantle Mass Incarceration For Public Health Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7281
IN THE HOUSE OF REPRESENTATIVES

June 18, 2020
Ms. Tlaib (for herself, Ms. Pressley, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Ms. Ocasio-Cortez, Ms. Omar, Ms. Velázquez, Mr. Thompson of Mississippi, Ms. Adams, Mr. Rush, Ms. Norton, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require States and units of local government to certify a commitment to release certain individuals from jails and prisons, and for other purposes.


1.Short titleThis Act may be cited as the Dismantle Mass Incarceration For Public Health Act of 2020. 2.Requirement for release of certain individuals (a)In generalIn submitting an application for Federal funds under section 502 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153), the chief executive of a State or unit of local government shall submit to the Attorney General a certification that not later than 10 days after the enactment of this Act, such State or unit of local government has released any person described from the custody of a correctional facility.
(b)Placement
(1)In generalA person described released under subsection (a), may be placed on pretrial supervision, home confinement, or other supervision determined by the State or unit of local government to be appropriate. (2)Payment of feesA person described placed on pretrial supervision, home confinement, or other supervision determined by the State or unit of local government to be appropriate shall not be incarcerated for a violation of the conditions of such supervision or confinement pursuant to paragraph (1), unless such violation is the commission of a crime that causes bodily injury or uses violent force against another individual.
(c)ApplicabilitySubsection (a) shall apply to an application for Federal funds under section 502 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153) beginning fiscal year 2021 and shall apply to such an application for each fiscal year until the fiscal year that is after the date— (1)on which the President declares the end of the COVID-19 national emergency; and
(2)on which a Governor of a State declares the end of a state of emergency with respect to the coronavirus, if such state of emergency was declared by such Governor. (d)Report (1)In generalOn the date that is one month after the date that is 10 days after the date of the enactment of this Act, the chief executive of a State or unit of local government shall submit to the Attorney General a report including—
(A)a certification that each correctional facility in such State or unit of local government has released persons described; (B)how many persons described have been released from each correctional facility, including the criteria met to qualify for release pursuant to section 4(5); and 
(C)an estimate of the amount of sums not expended by a State or unit of local government to keep a person described in a correctional facility in such State or unit of local government. (2)Publication by State and local governmentNot later than seven days after the date on which a report under paragraph (1) is submitted to the Attorney General, the chief executive of a State or unit of local government shall publish on the internet website of such State or unit of local government the report under paragraph (1) and shall provide meaningful access to such report for individuals with limited English proficiency. 
(3)Publication by Attorney GeneralNot later than seven days after the date on which a report under paragraph (1) is submitted to the Attorney General, the Attorney General shall publish on the internet website of the Department of Justice each report under paragraph (1) and shall provide meaningful access to such reports to an individual with limited English proficiency.  3.Cleaning of correctional facilitiesIn submitting an application for Federal funds under section 502 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153), the chief executive of a State or unit of local government shall submit to the Attorney General a certification that not later than 10 days after the enactment of this Act, such State or unit of local government has implemented recommendations released by the Centers for Disease Control and Prevention with respect to preventing the spread of the coronavirus, including—
(1)maintaining six feet distance between any individuals at any time;  (2)providing hand sanitizer and other cleaning disinfectants to each arrestee, detainee, or inmate who is in the custody of a correctional facility; and
(3)providing other protective equipment to each arrestee, detainee, or inmate who is in the custody of a correctional facility. 4.DefinitionsIn this Act:
(1)Bench warrantThe term bench warrant means a written order issued by a judge authorizing law enforcement to arrest an individual if such individual fails to appear in court or to pay fines and fees with respect to a charge against such individual. (2)Correctional facilityThe term correctional facility includes a juvenile facility.
(3)COVID-19 national emergencyThe term COVID-19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus. (4)Medically vulnerableThe term medically vulnerable includes an individual—
(A)diagnosed with a chronic lung disease; (B)diagnosed with moderate or severe asthma;
(C)diagnosed with a serious heart condition; (D)diagnosed with diabetes;
(E)diagnosed with a chronic kidney disease and undergoing dialysis; (F)diagnosed with liver disease;
(G)diagnosed with cancer;  (H)diagnosed with obesity; or
(I)who is immunocompromised. (5)Persons describedThe term persons described means an arrestee, detainee, or inmate who is in the custody of a correctional facility—
(A)solely because such individual is awaiting trial; (B)as a result of a technical violation;
(C)as a result of a bench warrant; (D)following a conviction with respect to a controlled substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802));
(E)pursuant to an immigration detainer issued by the Secretary of Homeland Security;  (F)following a conviction of a misdemeanor offense;
(G)following a conviction for a status offense;  (H)who is terminally ill, mentally ill, or disabled, as determined by a medical professional; 
(I)who is medically vulnerable;  (J)who is determined by a deciding body or review board of such correctional facility to be unlikely to pose a substantial risk of causing bodily injury or using violent force against another individual;
(K)who is over the age of 55 years old; (L)who is—
(i)incarcerated in a prison and will complete their sentence within 18 months of the date of the enactment of this Act; or (ii)incarcerated in a jail and will complete their sentence within 180 days of the date of the enactment of this Act;
(M)who is a primary caregiver; or (N)who is pregnant.
(6)Primary caregiverThe term primary caregiver means an individual who has the responsibility for the care of another individual, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and includes a family member or other individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to another individual. (7)Status offenseThe term status offense means an offense that is criminal if committed by an individual who is under the age of 18 years old, but such offense would not be criminal if committed by an individual who is 18 years or older. 
(8)Technical violationThe term technical violation includes a violation of court-ordered supervision, release-ordered supervision, or parole, including— (A)failing to report for a scheduled office visit;
(B)violating a curfew; (C)lack of employment or attendance at school; or
(D)testing positive for drug or alcohol use.   